Citation Nr: 1623095	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness.

2.  Whether new and material evidence has been received to reopen a claim for service connection for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea to include as secondary to service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

6.  Entitlement to service connection for headaches to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to August 1997, when he retired.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The January 2009 rating decision denied service connection for headaches to include as secondary to service-connected laceration scar, left eyebrow, and for pes planus.  In addition, the RO declined to reopen the previously denied claim for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow.  The July 2013 rating decision reopened the claim of service connection for sleep apnea and adjudicated it on the merits, denied service connection for joint pain as due to an undiagnosed illness, and essentially reopened the claim of service connection for bronchitis (claimed as a respiratory disorder, to include chronic cough due to anti-nerve agent) and adjudicated the claim on the merits.  With respect to the previously denied claims of service connection for bronchitis, vertigo and sleep apnea, the Board must make its own determination as to whether new and material evidence has been received to reopen such claims, regardless of the RO's actions, because it determines the Board's jurisdiction to reach the underlying claims, and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims of service connection for bronchitis, vertigo and sleep apnea on appeal have been characterized as they appear on the cover page of this decision.

In February 2016 the Veteran and his wife testified at a Board videoconference hearing; a transcript of that hearing is of record.  At the hearing the Veteran was granted a 60-day abeyance to submitted additional evidence in support of his claims.  Additional evidence has been received; the Veteran submitted a waiver of initial consideration by the RO of evidence submitted since the statements of the case (dated October 2012 and June 2014).  

The issues of service connection (on de novo review) for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness, vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness, and sleep apnea to include as secondary to service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness; and service connection for pes planus, joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multi-system illness, and headaches to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1998 rating decision (notification sent in May 1998) denied entitlement to service connection for bronchitis and upper respiratory infections.  The Veteran did not appeal that decision and no relevant evidence was received within one year of notification of the decision; and it became final.

2.  Evidence associated with the Veteran's record since the April 1998 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness.

3.  An August 2003rating decision denied entitlement to service connection for vertigo.  The Veteran did not appeal that decision and no relevant evidence was received within one year of notification of the decision; and it became final.

4.  Evidence associated with the Veteran's record since the August 2003 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

5.  A March 2010 rating decision denied entitlement to service connection for sleep apnea.  The Veteran did not appeal that decision and no relevant evidence was received within one year of notification of the decision; and it became final.

6.  Evidence associated with the Veteran's record since the March 2010 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sleep apnea to include as secondary to the service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for bronchitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for vertigo.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the Veteran's claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the service connection claims for bronchitis, vertigo and sleep apnea, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Legal Criteria, Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  See Id.  

The Veteran originally filed a service connection claim for bronchitis in September 1997.  A rating decision dated in April 1998 (notification sent in May 1998) denied his claim for bronchitis and upper respiratory infections because although there was a record of treatment in service for bronchitis and upper respiratory infections, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  The relevant evidence of record at the time of the April 1998 rating decision consisted of service treatment records, which show a diagnosis of bronchitis/upper respiratory infection, and a December 1997 VA general medical examination that evaluated the Veteran's respiratory problem.  The Veteran did not appeal the April 1998 decision.  Thus, the April 1998 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the Veteran's record since the April 1998 (notification sent in May 1998) rating decision includes, an April 2012 lay statement by the Veteran wherein he noted that his respiratory disorder was related to his Gulf War service.  He asserted that his respiratory disorder and related symptoms (chronic cough) may be related to anti-nerve agent and the "agent Pill."  Also of record at that time is a July 2012 excerpt from medical literature discussing bronchitis and the causes of bronchitis, which included pollutants and many other irritants; and an October 2012 VA respiratory conditions examination, which confirmed a May 2012 diagnosis of bronchitis.  In addition, at the February 2016 hearing the Veteran testified that his bronchitis is due to exposure to environmental hazards during his Gulf War service.  He stated he was treated with albuterol or had other bronchitis treatments.  Accordingly, the evidence received since the April 1998 rating decision is new in that it was not of record at the time of that decision.  The evidence is neither cumulative nor redundant of the evidence of record in April 1998 and it raises a reasonable possibility of substantiating the Veteran's service connection claim for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness.  

The Veteran originally filed a service connection claim for vertigo in June 2003.  A rating decision dated in August 2003 denied the Veteran's claim for vertigo because a chronic disability was not shown to have existed during active duty service.  The relevant evidence of record at the time of the August 2003 rating decision consisted of service treatment records, a February 2003 VA (fee basis) audiological examination, and a private treatment report that notes an assessment of vertigo.  The Veteran did not appeal the August 2003 decision.  Thus, the August 2003 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence associated with the Veteran's record since the August 2003 rating decision includes, the Veteran's October 2008 claim that his dizzy spells are secondary to service-connected laceration scar, left eyebrow; and an April 2012 lay statement that his dizziness [vertigo] is due to chronic multisymptom illnesses or unexplained illnesses.  In April 2012, the Veteran submitted an article titled, "A study of Gulf War veterans with a possible deployment-related syndrome" in support of his claim.  The article noted that a symptom-based survey of Veterans of the 1990-1991 Persian Gulf War suggested a neurological syndrome, which included loss of balance/dizziness.  Also included in the record since the August 2003 rating decision is an October 2012 VA ears examination wherein the Veteran reported he has experienced vertigo every day since he returned from the Gulf War in 1991.  He had a positive test for vertigo.  The transcript of the February 2016 videoconference hearing, notes the Veteran stated that vertigo symptoms started around 1995.  The evidence received since the August 2003 rating decision is new in that it was not of record at the time of the decision.  The evidence is neither cumulative nor redundant of the evidence of record in August 2003 and it raises a reasonable possibility of substantiating the Veteran's service connection claim for vertigo (claimed as dizzy spells) to include as secondary to the service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.  

The Veteran originally filed a service connection claim for sleep apnea in October 2009.  A rating decision dated in March 2010 denied the Veteran's claim for sleep apnea on the basis that there was no evidence that a sleep disorder existed.  The relevant evidence of record at the time of the March 2010 rating decision consisted of service treatment records, which were silent for any mention of a sleep disorder, an April 2005 VA (fee basis) examination that evaluated an anxiety disorder and noted the Veteran experienced sleep difficulty, and a November 2008 VA mental disorders examination that noted the Veteran had sleep impairment.  The Veteran did not appeal this decision.  Thus, the March 2010 rating decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the Veteran's record since the March 2010 rating decision includes a June 2011sleep study that revealed the Veteran had severe obstructive sleep apnea.  The October 2012 VA Gulf War medical examination report, of record at that time, indicated sleep disturbances as signs and/or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness.  That examination report noted that sleep apnea was diagnosed in 2007.  Also of record since the March 2010 rating decision is the Veteran's testimony at the February 2016 videoconference hearing.  He testified that his sleep apnea may be aggravated or caused by his service-connected anxiety disorder.  The evidence received since the March 2010 rating decision is new in that it was not of record at the time of the decision.  The evidence is neither cumulative nor redundant of the evidence of record in March 2010 and it raises a reasonable possibility of substantiating the Veteran's service connection claim for sleep apnea to include as secondary to the service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness.  

Based on the foregoing, the Board finds the new evidence relates to unestablished facts necessary to substantiate the service connection claims for bronchitis, vertigo and sleep apnea and raises a reasonable possibility of substantiating such claims.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims of entitlement to service connection for bronchitis, vertigo and sleep apnea are reopened.  



ORDER

New and material evidence having been received, the claims of entitlement to service connection for bronchitis, vertigo and sleep apnea are reopened, and the appeals are granted to that extent only.


REMAND

Having reopened the service connection claims for bronchitis, vertigo and sleep apnea, VA has a duty to assist in the development of these claims, by conducting appropriate medical inquiry.  With regard to these claims, as well as the claims of service connection for joint pain and headaches, the Veteran asserts they were caused by or the result of an undiagnosed illness or chronic multi system illness due to his Persian Gulf War service.  In October 2012 the Veteran underwent VA examinations for Gulf War illnesses, ears (vertigo) headaches, respiratory disorder (bronchitis) and non-degenerative arthritis (joint pain).  The examiner was nonspecific in relating his opinion that "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that studies by the Institute of Medicine in 2012 show there is insufficient evidence to determine whether an association exists between Gulf War and respiratory conditions, joint pain, dizziness and headache.  While the examiner noted the Veteran had sleep disturbances and had been diagnosed with sleep apnea in 2007 there was no medical opinion proffered that addressed sleep apnea.  

Furthermore, the Veteran asserts that his vertigo and headache disorders are secondary to his service-connected laceration scar, left eyebrow, and his sleep apnea disorder is secondary to his service-connected anxiety disorder.  The VA examiner did not address whether either of these disorders was caused by or aggravated by service-connected disabilities.  Accordingly, the Veteran should be provided with new examinations and medical opinions that address the nature and etiology of each of the named disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Regarding the service connection claim for pes planus, at the February 2016 videoconference hearing the Veteran stated that he currently has flat feet and continuous pain in his feet that started around 1995 while still on active duty.  He stated that his flat feet are related to marching and wearing combat boots.  He reported on the March 1997 Report of Medical History that he had foot trouble.  He reported that he was diagnosed with flat feet about five years ago at San Antonio Medical Center (SAMC).  He has not been afforded a VA examination in connection with his claim for flat feet.  The Board finds that prior to considering the merits of this claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his pes planus disorder.  See McClendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the issues on appeal and to elicit from him the appropriate release to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to his claims on appeal and associate them with the record.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.

(a) Bilateral pes planus: the examiner is requested to opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral pes planus was incurred in or aggravated by service?

(b) Bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent): the examiner is requested to opine as to whether the Veteran's bronchitis is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to a chronic multi system illness due to exposure to environmental hazards during service in the Persian Gulf War.  The examiner should make specific reference to the Veteran's service treatment records, which contain a diagnosis of bronchitis and upper respiratory infection.  

(c) Vertigo (claimed as dizzy spells): the examiner is requested to opine as to whether the Veteran's vertigo is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to an undiagnosed illness or a medically unexplained chronic multi-system illness due to exposure to environmental hazards during service in the Persian Gulf War.

The examiner is also asked to provide an opinion on whether it is at least as likely as not (50 percent or higher degree of probability) the Veteran's vertigo was caused by or aggravated by his service-connected laceration scar, left eyebrow.

(d) Sleep apnea: the examiner is requested to opine as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to a medically unexplained chronic multi-system illness due to the Veteran's Persian Gulf War service.

The examiner is also asked to provide an opinion on whether it is at least as likely as not (50 percent or higher degree of probability) the Veteran's sleep apnea was caused by or aggravated by his service-connected anxiety disorder.

(e) Joint pain: the examiner is requested to opine as to whether the Veteran's joint pain is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to an undiagnosed illness or chronic multi-system illness due to the Veteran's Persian Gulf War service.

(f) Headache: the examiner is requested to opine as to whether the Veteran's headache disorder is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to an undiagnosed illness or chronic multi-system illness due to the Veteran's Persian Gulf War service.

The examiner is also asked to provide an opinion on whether it is at least as likely as not (50 percent or higher degree of probability) the Veteran's headache disorder was caused by or aggravated by his service-connected laceration scar, left eyebrow.

The examiner should explain the reasoning for all opinions, to include the evidence relied upon and rejected in reaching the opinion.  

3.  Review the Veteran's record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


